Citation Nr: 1119482	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-03 603A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from February 26, 1965, to September 1, 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO).  Jurisdiction of this matter is currently with the RO located in St. Petersburg, Florida.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) received by the RO in  February 2009, the Veteran requested that he be scheduled for a personal hearing over which a Veterans Law Judge of the Board would have presided while at the RO.  However, in June 2010, the Veteran withdrew his request for a hearing.

This matter was previously before the Board in December 2010, at which time it was remanded for additional development.  It is now returned to the Board.


FINDING OF FACT

On March 14, 2011, prior to the promulgation of a decision in the appeal, the VA Appeals Management Center received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, by letter received by VA in March 2011, the Veteran has withdrawn this appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JENNIFER HWA
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


